Citation Nr: 0009109	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-12 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for ophthalmic 
migraines, formerly considered as a scintillating scotoma, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from January 1974 to September 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision 
rendered by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's claim for an compensable 
disability rating for ophthalmic migraines, to include a 
scintillating scotoma. 

The Board notes that this matter was initially before the 
Board in May 1999, at which time the case was remanded to the 
RO for additional development.  While on remand, the RO 
rendered a determination increasing the veteran's disability 
rating for ophthalmic migraines to 10 percent.  In December 
1999, the matter was returned to the Board, but in February 
2000 the Board again remanded the case to the RO for 
additional development consistent with the initial May 1999 
remand.  The additional development having since been 
completed, the matter is again before the Board for appellate 
review.

As indicated above, during the pendency of the appeal and 
pursuant to an October 1999 rating decision, the veteran's 
disability rating for ophthalmic migraines was increased to 
10 percent.  Inasmuch as there is no indication that the 
veteran has withdrawn his appeal for an increased rating for 
ophthalmic migraines, in light of the fact that he thereafter 
expressed dissatisfaction with this determination, and that 
the maximum schedular evaluation has not been assigned to 
date, his appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDING OF FACT

The veteran's service-connected ophthalmic migraines are not 
productive of more than one prostrating attack every two 
months over the past several months.


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 10 percent for the veteran's service-connected 
ophthalmic migraines have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.84a, 
4.124a, Diagnostic Codes 6801, 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes the veteran's service medical records (SMRs), 
VA examinations, VA treatment records, a VA opinion, private 
medical records, and the veteran's written statements, the 
Board finds that the record as it stands is adequate to allow 
for equitable review of the veteran's increased rating claim 
and that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Moreover, the 
regulations provide that the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestation under different diagnoses, are to be 
avoided so that pyramiding does not result.  38 C.F.R. 
§ 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A May 1995 treatment record shows the veteran was seen for 
complaints of visual field loss and graininess in dimlight.  
The assessment was history of field loss. 

Private treatment records dated in February 1996 recounted 
the veteran's complaints of poor night vision and of having 
visual field disturbances, which appeared as spots and 
shimmering circles in his peripheral vision.  The assessment 
was long-standing visual distortion, etiology unclear.

A March 1996 VA eye examination report recited the veteran's 
complaints of having poor night vision, and of seeing spots 
throughout his visual field since 1974, the severity of which 
has worsened over the years.  The assessment was visual 
disturbances of unknown origin.  

A July 1997 VA eye examination report noted the veteran's 
history of visual floaters and circular, pulsating heat waves 
affecting the central area of vision.  Objectively, there was 
no diplopia, visual field deficit, eye disease, or eye 
damage.  Far vision was 20/20, bilaterally.  The fundus 
revealed a retinal arteriole spasm with a visual phenomenon 
episode.  The diagnosis was history and physical findings 
consistent with ophthalmic migraines.  

A private nuclear medicine brain imaging prepared in July 
1999 revealed no definite abnormal area, although there was a 
relative decrease in perfusion in both occipital areas and 
there was an area of focal increased uptake at the level of 
the right superior temporal gyrus.  The conclusion was that 
such findings represent a possible abnormality, although this 
could be a normal variance.  

A July 1999 private neurology note reported the veteran's 
history of ophthalmic migraines.  The assessment was 
throbbing eye pain most likely migrainous and visual 
problems.  A July 1999 private magnetic resonance imaging 
report (MRI) of the brain and orbits found no abnormalities.  
A July 1999 computed tomography report (CT) did not find any 
foreign body.  An August 1999 limited MRI of the brain was 
reported to be unremarkable.  

An August 1999 private neuro-ophthalmology examination report 
noted the veteran's history and complaints concerning his 
diagnosed ophthalmic migraines.  Uncorrected visual acuity 
was 20/15-2 in the right eye, and 20/20+2 in the left eye.  
No abnormalities were found and measurements of visual 
function were normal in all respects.  

An October 1999 VA eye examination report detailed the 
veteran's medical history, including a review of the 
veteran's medical records, concerning his complaints of 
visual field disturbances and diagnoses of having migraines.  
Vision was evaluated as follows: right eye - uncorrected far 
20/20, corrected 4p+; left eye - uncorrected far 20/20, 
corrected 4p+.  The diagnoses included migraines.  The 
examiner concluded that the veteran suffers from intermittent 
scintillating scotomas and ophthalmic migraines that are both 
mild and rare (less than one per week), and do not cause 
permanent reduction in visual acuity or disturbance of visual 
field.  

A February 2000 opinion from a VA neurologist and VA eye 
specialist, which noted the a review of the relevant medical 
records, opined that a "scintillating scatoma is a 
manifestation of ophthalmic migraine.  Therefore, it is our 
opinion that scintillating scotoma and ophthalmic migraines 
are part of one clinical entity and are not two separate 
medical conditions."    

At the outset, the Board's February 1996 and May 1999 remands 
requested, in pertinent part, that the RO assess whether the 
veteran's disability should be separately rated under the 
separate diagnostic criteria available pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6081, and 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  This question arose because service 
connection for a scintillating scotoma was granted in 
accordance with a June 1980 rating decision, which assigned 
the veteran's noncompensable disability rating under 
Diagnostic Code 6081.  However, seventeen years later, 
pursuant to a November 1997 rating decision from which the 
instant appeal is before the Board, the RO recharacterized 
the disability as an ophthalmic migraine, and applied the 
diagnostic criteria of Diagnostic Code 8100.  As the 
veteran's representative argued that such was action was 
erroneous because it involved two separate disabilities that 
should be rated separately under the separate diagnostic 
criteria, the application of 38 C.F.R. § 3.957 must be 
considered, in that the veteran was previously rated for more 
than ten years under Diagnostic Code 6081.  

In a February 2000 determination, the RO found that there had 
been no violation of the principles of 38 C.F.R. §§ 3.105, 
3.957, as the February 2000 VA medical opinion that the 
scintillating scatoma is a manifestation for the veteran's 
ophthalmic migraines, and that the scintillating scatoma and 
ophthalmic migraines are part of one clinical entity rather 
than being two separate medical conditions.  Based on the 
medical evidence, the Board agrees with RO in its conclusion 
that the veteran has one disability that may only be rated by 
applying only one of the applicable Diagnostic Codes, in 
order to avoid the pyramiding of diagnostic codes, as is 
proscribed by 38 C.F.R. § 4.14.

The veteran's disability is rated, by analogy, under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
guidelines for rating migraine headaches.  Under this 
regulation, the maximum disability rating is 50 percent, 
which is for application when the headaches are manifested by 
very frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability.  A 30 
percent disability rating is for application when the 
headaches are accompanied by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 10 percent disability rating is for 
application when the headaches are accompanied by 
characteristic prostrating attacks averaging once in two 
months over the last several months. 

The medical evidence does show that the veteran's ophthalmic 
migraines are productive of impairment, as a July 1997 eye 
examination report noted a retinal arteriole spasm with a 
visual phenomenon episode, and diagnosed the veteran with 
physical findings consistent with ophthalmic migraines.  
However, the medical evidence also reveals, as explained by 
an October 1999 VA eye examination report, that these 
ophthalmic migraines are mild and rare, the accompanying 
scintillating scotomas are intermittent, and that no 
permanent visual disturbance or reduction in visual acuity 
results.  Indeed, this is generally supported by the medical 
evidence of record, which includes an August 1999 private 
neuro-ophthalmology examination report stating that at there 
were no abnormalities and that measurements of visual 
function were normal.  It therefore appears that the attacks 
occur infrequently and there is no persuasive evidence that 
the attacks are prostrating.  Under the circumstances, the 
Board believes the current 10 percent rating for not more 
than one prostrating attack every two months over the past 
several months most accurately reflects the current degree of 
impairment associated with this disability. 

The Board has also considered, in the alternative, the 
application of Diagnostic Code 6081.  Under this regulation, 
a minimum 10 percent disability rating is assigned for a 
large and centrally located scotoma, while higher disability 
ratings may be attained by applying the diagnostic criteria 
for rating impairment of central visual acuity or impairment 
of field vision.  As the medical evidence shows that the 
veteran's vision is unimpaired except for the appearance of 
intermittent scintillating scotomas associated with his 
ophthalmic migraines, the Board finds that a rating in excess 
of 10 percent is not warranted under Code 6081 either.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

